Citation Nr: 1541949	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-21 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1974 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In April 2014, the Veteran presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge in Milwaukee, Wisconsin (a Travel Board hearing).  A copy of the hearing transcript has been associated with the electronic file on the "Virtual VA" system.  

In August 2014, the Board remanded the matter for additional development, including to provide the Veteran with a VA medical opinion regarding the etiology of bilateral hearing loss.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the August 2014 Board Remand directives is included in the Duties to Notify and Assist section below.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during service.

2.  The Veteran has a current bilateral hearing loss disability for VA compensation purposes.

3.  The Veteran did not experience "chronic" hearing loss symptoms in service.

4.  The Veteran has not experienced "continuous" hearing loss symptoms since service separation.

5.  The Veteran's hearing loss did not manifest to a compensable degree within one year following separation from service.

6.  The Veteran's hearing loss is not related to service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.

In a December 2010 letter sent prior to the initial denial of the claim for service connection for hearing loss in October 2011, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and incarceration treatment records, Social Security Administration disability benefit records, VA examination reports, the April 2014 Board hearing transcript, lay statements, and statements submitted by the Veteran. 

VA examined the Veteran for hearing loss in April 2011.  The April 2011 VA examiner reviewed the claims file, interviewed the Veteran regarding past and present symptomatology, performed a physical examination, tested the Veteran's hearing, and provided a medical opinion on the etiology of the hearing loss.  As the April 2011 VA examiner's opinion did not address acoustic trauma in service, the Board remanded the matter in August 2014 for an addendum opinion.  

Subsequently, the Veteran was examined again in April 2015.  The April 2015 VA examiner provided a medical opinion that did not specifically address the evidence of acoustic trauma cited by the Board in the August 2014 Remand; however, as explained in more detail below, the April 2015 VA examiner's rationale provides an adequate basis for the opinion that was reached.  Accordingly, the Board finds that the April 2011 VA examination report and April 2015 VA addendum medical opinion provide an adequate basis to assist in determining the nature and etiology of the Veteran's hearing loss disorder; therefore, no further examination or opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for hearing loss.

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss (an organic disease of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 312.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hearing Loss Analysis

The Veteran asserts that a current bilateral hearing loss disorder is related to acoustic trauma sustained in service.  Specifically, the Veteran contends that his hearing loss was caused by exposure to flight noise while performing aviation-related duties.  See August 2012 letter.  
The Board finds that the Veteran sustained acoustic trauma during service.  The October 1986 service separation examination includes an audiometric examination that shows hearing within normal limits; however, VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159.  Nevertheless, the DD Form 214 reflects a military occupational specialty (MOS) of aviation boatswains mate ("ABE"), which involves work with launching and recovering equipment, and entails a high probability of exposure to hazardous noise in service.  See VBA Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran sustained acoustic trauma during service.

The Board next finds that the Veteran has a current bilateral hearing loss disability for VA compensation purposes.  In April 2011, the Veteran received a VA audiology examination to assess complaints of hearing loss.  The audiogram included in the examination report shows that puretone thresholds, in decibels (dB), were as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
65
95
105
105
105+
LEFT
30
35
60
65
85

These results establish a current bilateral hearing loss disability (audiometric test score of 40 dB or greater) that meets the standards of 38 C.F.R. § 3.385.  Moreover, the April 2011 VA examiner diagnosed sensorineural hearing loss, which is an organic disease of the nervous system that qualifies for consideration of presumptive service connection under § 3.303(b) for "chronic" in-service symptoms, "continuous" symptoms since service separation, and symptoms that manifest to a compensable degree within one year of service separation.  See Walker, 708 F.3d at 1338-40.

On review of all the evidence, lay and medical, the Board finds that the weight of evidence is against finding that the Veteran experienced "chronic" symptoms of hearing loss in service.  The Veteran has not contended that symptoms of hearing loss were chronic in service.  In the May 1987 report of medical history, completed shortly before service separation in June 1987, the Veteran denied a history or current symptoms of hearing loss.  The Veteran also denied a history or current symptoms of hearing loss in an earlier October 1986 report of medical history, and the accompanying October 1986 audiometric examination showed hearing within normal limits.  For these reasons, the Board finds that the Veteran did not experience "chronic" hearing loss symptoms in service.

On review of all the evidence, lay and medical, the Board finds that the weight of evidence is against finding that the Veteran experienced "continuous" symptoms of hearing loss after service separation.  Similar to the discussion above, the Veteran has not asserted that symptoms of hearing loss have been continuous since service separation.  The Veteran has not submitted lay or medical evidence to suggest that symptoms of hearing loss have been continuous since service separation.  During the April 2011 VA audiological examination, the Veteran reported decreased hearing over the previous six months.  

In 2002, the Veteran filed claims for service connection for back and skin disorders, but not hearing loss, which suggests that symptoms of hearing loss were not present in 2002.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that he or she is presenting all issues for which he or she is experiencing symptoms that the veteran believes are related to service.  The Veteran demonstrated knowledge of the procedure for filing a claim for VA compensation, and the ability to follow that procedure in other instances.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for hearing loss, when viewed in the context of action regarding other claims for compensation, may reasonably be interpreted as indicative of the belief that hearing loss is related to service, or the absence of hearing loss symptoms at the time the previous claims were filed, or both.  For these reasons, the Board finds that the Veteran did not experience "continuous" hearing loss symptoms after service separation.
Within this context, the Board next finds that hearing loss did not manifest to a compensable degree within one year following separation from service.  As outlined above, the evidence does not demonstrate that hearing loss manifested to a compensable degree within one year of service separation in June 1987.

As the weight of the evidence demonstrates no chronic symptoms of hearing loss in service, continuous symptoms of hearing loss after service separation, or manifestation of hearing loss to a compensable degree within one year of service separation, the criteria for service connection for hearing loss on a presumptive basis are not met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

On review of all the evidence, lay and medical, the Board finds that the current hearing loss is not related to service.  The April 2015 VA examiner opined that bilateral hearing loss is not at least as likely as not caused by or a result of an event in military service.  The April 2015 VA examiner relied upon a September 2005 study by the Institute of Medicine which stated that "there is no scientific basis for delayed or late onset noise-induced hearing loss, i.e. hearing normal at discharge and causally attributable to military noise exposure 20-30 years later."  The April 2015 VA examiner accurately noted that the Veteran's hearing loss was within normal limits in October 1986, the last time hearing was tested before service separation in June 1987.  In both October 1986 and May 1987, the Veteran denied a history or current symptoms of hearing loss.

As noted above, VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (the absence of service treatment records showing in-service evidence of hearing loss is not fatal to the claim for service connection).  In this case, however, the absence of hearing loss at separation combined with a "landmark study on military noise exposure" from 2005, and the absence of demonstrable hearing loss - whether by medical evidence or even lay statements - until many years after service separation form the basis of the April 2015 VA examiner's medical opinion.

To the extent that the Veteran has attempted to relate the current bilateral hearing loss disorder to hazardous noise exposure in service, the evidence does not demonstrate that the Veteran has the knowledge, training, or experience necessary to render a competent medical opinion regarding the etiology of a bilateral hearing loss disability that was first indicated years after service.  See Kahana, v. Shinseki, 24 Vet. App. 428, 437 (2011).  Under the facts and circumstances of this case, a competent medical opinion requires a detailed understanding of the organic process of hearing loss, the impact of other noise exposure after service, and knowledge of how the aging process may affect hearing.  As the evidence does not show the Veteran to have such knowledge, understanding, or ability, the Veteran's statements regarding the etiology of bilateral hearing loss are not afforded any probative weight.

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence is against finding that the current bilateral hearing loss disorder is related to service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for hearing loss is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


